Citation Nr: 1215126	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-42 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to improved death pension benefits.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant, daughter, and with assistance of a VA interpreter




ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to August 1952.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Pension Maintenance Center (PMC) in St. Paul, Minnesota.  The case is otherwise in the jurisdiction of the Honolulu, Hawaii Regional Office (RO).  

In July 2010, the appellant testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  At the time of the hearing, the appellant was unrepresented.  The VA interpreter and the undersigned spoke with the appellant and her daughter about getting representation to assist in the filing of pertinent documents.  

After the hearing, in July 2010, the appellant submitted a VA form 21-22 appointing the Hawaii Office of Veterans Services as the appellant's representative.  

In August 2010, the Board remanded the case for additional development.  It has since returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Following the Veteran's death in January 2005, the appellant's countable income was $6,331.67, entitling her to monthly death pension payments of $40.19 for the period from February 1, 2005 through December 31, 2005, or a total of $442.09; she received $476. 

2.  From January 1, 2006, the appellant's annual countable income has been excessive for receipt of death pension benefits.


CONCLUSION OF LAW

From February 1, 2005, the appellant has been paid the correct amount of monthly VA death pension benefits.  38 U.S.C.A. §§ 101, 1501, 1503, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.262, 3.271, 3.273 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011), includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.

The instant case rests on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  In addition, there is no indication that any additional notice or development would aid the appellant in substantiating the appellant's claim.  38 U.S.C.A. §§ 5103, 5103A; see also Dela Cruz, 15 Vet. App. 143 (2001).

II.  Analysis

Improved death pension is a benefit payable to a Veteran's surviving spouse because of the Veteran's non-service-connected death.  Basic entitlement exists if (i) the Veteran served for 90 days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability, and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 C.F.R. § 3.3(b)(4).

To determine the amount of an eligible surviving spouse monthly death pension benefit, VA must subtract the appellant's annual countable income for pension purposes from the MAPR.  The MAPR is published in Appendix B of VA Adjudication Procedures Manual M21-1, and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21.  The MAPR is generally revised every December 1st, based upon Federal data as to the increase in the cost of living, and is applicable for the following 12-month period.  The MAPR for a death pension recipient who is  a surviving spouse with no dependents was $6,814, effective December 1, 2004, $7,094 effective December 1, 2005, $7,329, effective December 1, 2006, $7,498 effective December 1, 2007, and $7,933 effective December 1, 2008 continuing through December 1, 2010.  See 38 C.F.R. § 3.23(a)(5); VA Manual M21-1, Part I, Appendix B.

For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. § 3.273(a).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c). 

Income from Social Security Administration (SSA) benefits is not specifically excluded under 38 C.F.R. § 3.272 and therefore is included as countable income.  The expenses from the Veteran's last illness will be excluded from a surviving spouse's countable income for pension purposes.  38 C.F.R. § 3.262(m).  Payments for such expenses will generally be deducted from annual income for the year in which such payments are made.  38 C.F.R. § 3.262(p).  Certain unreimbursed medical expenses in excess of five percent of the MAPR may be excluded from countable income for the same 12-month annualization period to the extent they were actually paid.  38 C.F.R. § 3.272.

The Veteran died in January 2005.  The appellant was subsequently awarded a pension in an August 2006 administrative decision, effective February 1, 2005.  In a July 2007 administrative decision, the appellant's payments were reduced due to newly received evidence demonstrating that her income or net worth had changed.   

The appellant submitted a notice of disagreement with this decision, indicating that she incorrectly filled out the income forms and that she did not understand or read English well.  She also indicated that she only worked part-time at McDonald's and that she was reliant on the monthly pension payments.  During the appellant's Board hearing, she testified that she had many medical expenses that should have been deducted from her income.  

Following the notice of disagreement, the appellant's pension benefits were terminated effective May 1, 2005, again due to the receipt of additional information reflecting additional income for that year.  At the time of termination, the appellant had already received benefits for the month of February ($295) and March 2005 ($181), totaling $476.

Considering the above-noted legal authority in light of the record, the Board finds that the appellant is not entitled to improved pension benefits, as she was overpaid benefits for 2005, and did not meet the basic income eligibility requirements for entitlement to VA disability pension benefits from 2006 onward.

The record reflects that the appellant's total household income for the year 2005 included $3,700.53 in wages, $1,365.98 in retirement (self) and $3,617.16 in survivor annuity for a total of $8,683.67.  She claimed a total of medical expenses of $267.21; however, as noted above, only expenses in excess of five percent of the MAPR may be excluded.  For 2005, five percent of the MAPR of $6,814 is $340.70.  As the claimed medical expenses were not in excess of 5 percent, they are not deducted.  However, the appellant did pay for $2,352 of burial expenses, which can be deducted from income, leaving a total income of $6,331.67, which is under the MAPR of 6,331.67.  As noted above, the monthly rate of pension is computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by 12 (in this case, as the Veteran died in January 2005, the pension rate is computed only for 11 months), leaving a monthly pension of $40.19.  

The total for the 11 months of pension payments of $40.19 equals a total of $442.06 for 2005.  Given that the appellant initially underreported her countable income for 2005, the record reflects that she was actually paid $476 in pension benefits, resulting in overpayment.  Therefore, she is not entitled to further improved death pension benefits for the year 2005.

As for the year 2006, the appellant reported $7,058.96 in total wages, a continued $1,490.16 in retirement and $3,946.08 in pension, as well as $1,458.00 in interest.  She also reported a total of $1,792.55 in total medical expenses.  Given that this amount is more than five percent of the MAPR for 2006 ($354.70), she is entitled to exclude $1,437.85 from income.  However, even after subtracting $1,437.85 from her total income from wages and pension for 2006, her countable income--$12,515.35-exceeds the MAPR of $7,094 for 2006.

In 2007, the appellant's wages totaled $7,298, while her retirement and pension continued at $1,490.16 and $3,946, respectively.  She also earned interest amounting to $106.  She claimed medical expenses totaling $1,684.90, again exceeding five percent of the MAPR ($366.45), and thus $1,318.44 is deducted from total income of $12,840.24.  Once again, this number ($11,521.79) exceeds the MAPR for 2007 of $7,329.

With respect to the year 2008, the appellant reported $8,000 in wages, $1490.15 in retirement, and $3,946.08 in pension (survivor annuity) for a total of $13,436.24 in income.  She also claimed $1,277.94 in medical expenses, $903.04 of which can be deducted from income as over five percent of the MAPR for 2008 ($374.90).  However, the amount of total countable income ($12,533.20) exceeds the MAPR of $7,498 for 2008.

In 2009, the appellant indicated that she began receiving SSA benefits.  Along with wages of $10,980, retirement of $1,490.16, pension of $3,946.08, and interest of $150, the appellant received $234.33 of SSA benefits.  Her total income was $16,800.57. The appellant also claimed $1,945 in medical expenses, which is $1,548.35 over five percent of the MAPR for 2009 ($396.65).  Subtracting the deductions from total income equals $15,252.22, well over the MAPR of $7,933.00 for that year.

As for the year 2010, the appellant reported a total income of $33,288.24 in incomes, with $10,980 in wages, $1,490.16 in retirement, $16,872 in SSA benefits, and $3,946 in pension.  She also claimed $360.39 in medical expenses, which cannot be deducted from income as they are less than five percent of the MAPR for 2010 ($396.65).  Therefore, the appellant's total countable income for 2010 ($33,288.24) well exceeds the MAPR of $7,933 for 2010.

As for the years 2011 and 2012, the appellant has not submitted any evidence of medical expenses for these years, and the RO estimated continued wages exceeding $10,000 based on her reported wages from 2009 of $10,980 and continued SSA payments totaling over $16,000 per year.  With no deductions for medical or other expenses, the appellant's assumed income well exceeds the MAPRs for 2011 and 2012 of $7,933 and $8,219, respectively.

Given that the appellant's countable income for the years 2006 through 2012 exceeds the MAPR for these years, the appellant is not entitled to improved death pension benefits for these years. 

The legal authority governing income limitations and computation of income for receipt of VA pension benefits is clear and specific, and the Board is bound by such authority.  Under the circumstances of this case, the Board has no alternative but to find that the appellant was actually overpaid pension benefits for the period from February 1, 2005 through December 31, 2005, and does not meet the basic income requirements for entitlement to VA disability pension benefits from 2006 onward.  See 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  Accordingly, the claim for benefits sought must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to improved death pension benefits is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


